Citation Nr: 1112826	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  05-27 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gallbladder disorder.

2.  Entitlement to service connection for residuals of a stomach infection.  

3.  Entitlement to a rating greater than 10 percent for appendectomy scars for the period prior to October 23, 2008.  

4.  Entitlement to a rating greater than 20 percent for appendectomy scars for the period beginning on and after October 23, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.  The Veteran also had subsequent National Guard and Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2008, a Travel Board hearing was held before the undersigned.  A transcript of this hearing is associated with the claims file.  

In January 2009, the Board remanded the case for additional development.  It has since returned to the Board.  

Regarding the issue of entitlement to service connection for residuals of a stomach infection, the Board acknowledges that the issue was previously phrased to include consideration of whether new and material evidence had been submitted.  As discussed below, the Board finds that under the circumstances of this case, the issue should be considered de novo and it has been recharacterized as stated above.  
See 38 C.F.R. § 3.156(c) (2010).  

In November 2009, the RO increased the evaluation for service-connected appendectomy scars to 20 percent, effective October 23, 2008.  The Veteran subsequently submitted a notice of disagreement.  The Board observes, however, that this issue is currently on appeal and for consideration by the Board.  

The issue of entitlement to service connection for residuals of a stomach infection is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a currently diagnosed gallbladder disorder that is related to active military service or events therein.

2.  Evidence of record shows 4 scars related to the Veteran's 1978 hospitalizations for appendicitis with appendiceal abscess, post op intestinal obstruction, and appendectomy.  The scars are painful, cause limited motion and exceed an area of 12 square inches, but are not unstable.  

4.  Separate evaluations for each scar are not warranted, nor are separate evaluations warranted for claimed internal scarring/adhesions and right ilioinguinal neuropathy at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  Service connection for a gallbladder disorder is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

2.  For the period prior to October 23, 2008, the criteria for a 20 percent evaluation for appendectomy scars, but not higher, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14 (2010); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).  
3.  For the period beginning on and after October 23, 2008, the criteria for an evaluation greater than 20 percent for appendectomy scars are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case or supplemental statement of the case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

Regarding the claim of entitlement to service connection for a gallbladder disorder, the Board finds that the duty to notify has been satisfied.  A letter dated in November 2003 notified the Veteran of the evidence necessary to substantiate his claim of service connection and also advised him of the evidence VA would obtain and of the information and evidence he was responsible for providing.  By letter dated in April 2007, the RO again advised the Veteran of the evidence necessary to substantiate his claim for service connection and also provided information regarding how VA assigns disability ratings and effective dates.  

Regarding the claim for a higher disability rating for appendectomy scars, the Board notes that it is a "downstream" issue in that it arose from the initial grant of service connection.  For initial rating claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Prior to the rating decision granting service connection, the RO issued a notice letter in November 2003 that advised the Veteran of the evidence and information needed to substantiate a claim for service connection for appendectomy/painful scar.  This letter advised the Veteran of which information and evidence VA would obtain and which information and evidence the claimant was expected to provide.  By letters dated in April 2005, April 2007, and May 2008, the Veteran was advised of the evidence needed to substantiate a claim for increase, to include information regarding how VA assigns disability ratings and effective dates.  

The Board acknowledges that the rating criteria pertaining to scars were amended during the appeal period.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  In the November 2009 rating decision and supplemental statement of the case, the RO advised the Veteran that the rating schedule for evaluating scars had been amended effective October 23, 2008.  
The claims were most recently readjudicated in the November 2009 supplemental statement of the case, thereby curing any timing errors.  

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  On review, the claims file contains the Veteran's service treatment records, selected service personnel records, VA medical center (VAMC) records, Social Security Administration (SSA) records, and private medical records.  In November 2008, the Veteran provided testimony on his claims before the undersigned.  In November 2009, the Veteran's representative submitted a statement indicating the Veteran had no other information or evidence to submit.  
 
The Board acknowledges that the Veteran was not provided an examination specifically to determine the nature and etiology of any gallbladder disorder.  As discussed below, service records do not show treatment for gallbladder problems and the record does not contain competent evidence suggesting a relationship between any currently diagnosed gallbladder disorder and active service.  Accordingly, a VA examination is not required on this issue.  See 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, the Board finds that there has been substantial compliance with the January 2009 Remand instructions, as inpatient clinical records from Winn Army Community Hospital have been obtained and the Veteran was provided an examination to assess the current severity of his appendectomy scarring.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Furthermore, the May 2005, May 2006, November 2007, and October 2009 examination reports are adequate for rating purposes as they discussed the Veteran's history of the disability and current symptoms and sufficiently addressed pertinent rating criteria on physical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Service connection

In September 2003, the Veteran submitted a claim of entitlement to service connection for gallstone surgery and gallbladder residuals.  In September 2004, the RO denied entitlement to service connection.  The Veteran disagreed with this decision and subsequently perfected this appeal.  

On review, the Veteran contends that he has a gallbladder disorder related to active military service.  He has not argued that it had its onset during a period of service other than active duty.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).
In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).
As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the hearing, the Veteran testified that he had an appendectomy during service and at that time, his gallbladder was removed.
  
In-patient clinical records show that the Veteran was hospitalized from March 1978 to May 1978.  Diagnoses were appendicitis with appendiceal abscess formation and post op intestinal obstruction.  During hospitalization, the Veteran underwent two surgical procedures: exploratory laparotomy and drainage of appendiceal abscess; and exploratory laparotomy and lysis of adhesions.  He was readmitted in June 1978 for an elective appendectomy.  Review of hospitalization records does not show that the Veteran's gallbladder was removed and service treatment records are negative for any treatment or diagnosis related to the gallbladder.  As noted above, the Board may not find that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  See Buchanan, supra.  However, the Board believes the instant case is clearly distinguishable, as the Board is not relying solely upon a general absence of complaints during service.  Rather, the Board notes that the contemporaneous medical evidence affirmatively contradicts the Veteran's assertion that his gall bladder was removed during service in 1978.

VAMC records show treatment for multiple disabilities, to include chronic abdominal pain.  In August 2004, the Veteran underwent a CT scan of the abdomen, which noted various findings including probable gallstones.  

On review, there is no evidence that the Veteran had a chronic gallbladder disorder during service or for many years thereafter.  The record also does not contain competent evidence relating any currently diagnosed gallbladder disorder to active military service or events therein.  The Board acknowledges the Veteran's contentions regarding medical nexus.  While he is competent to discuss his symptoms and experiences, however, he has attempted to do more than that here, namely to provide a medical determination linking two distant events, with no supporting information.   He has not testified to having continual gall bladder problems since that time.  Further, this is not a case in which there is a total lack of medical evidence following service, leaving the Board with only the Veteran's lay testimony to consider.  Rather, there is evidence following service reflecting the presence of probable gallstones, which contradicts the Veteran's assertion that his gallbladder was removed in service.  In these circumstances, his testimony regarding a possible hypothesis is not credible evidence of a nexus.  
As such, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102 (2010).  


Evaluation for appendectomy scars

In September 2004, the RO granted entitlement to service connection for appendectomy scar and assigned a 10 percent evaluation effective September 8, 2003.  The Veteran disagreed with this evaluation and subsequently perfected this appeal.  

In November 2009, the RO increased the evaluation for appendectomy scars to 20 percent effective October 23, 2008.  

The Veteran contends that the currently assigned evaluation does not adequately reflect the severity of his disability.  In a May 2005 statement, the Veteran argued that he had three scars that resulted from surgery.  He also argued that the scars included adhesions (internal scars) and that they cause pain, reduced range of motion, and bowel obstruction.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010).  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

	i. Prior to October 23, 2008

Prior to October 23, 2008, the Veteran's appendectomy scars were evaluated as 10 percent disabling pursuant to Diagnostic Code 7804.  Under the criteria in effect at that time, a 10 percent evaluation was assigned for superficial scars that were painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (1). 

Other diagnostic codes potentially for application included 7801, 7802, 7803, and 7805.  Scars, other than the head, face or neck, that are deep or that cause limited motion were evaluated as: area or areas exceeding 144 square inches (929 sq. cm) (40 percent); area or areas exceeding 72 square inches (465 sq. cm) (30 percent); area or areas exceeding 12 square inches (77 sq. cm) (20 percent); and area or areas exceeding 6 square inches (39 sq. cm) (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2).  

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion were evaluated as: area or areas of 144 square inches (929 sq. cm) or greater (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  

Scars that are superficial and unstable were evaluated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (2).  

Scars could also be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

On VA examination in May 2005, the Veteran reported discomfort in his abdomen when he moves, twists, lifts, or bends.  He did not have any breakdown of the scar, drainage, or ulcerations.  Physical examination revealed a curvilinear scar that extended across the abdomen transversely for 37 centimeters (cm).  The scar was well healed and there was no evidence of any facial defect.  It was not painful to pressure during examination.  The scar was depressed with some underlying loss of fat and apparently some adherence to the underlying subcutaneous tissue, but with no significant retraction noted.  The second scar was a transverse slightly oblique scar in the right lower quadrant consistent with an appendectomy scar and was 11 cm long and depressed with loss of subcutaneous fat.  The scar was nontender and there was no facial defect.  Almost adjacent to the second scar, there were two transverse incisions 1 to 2 cm and 11/2 cm in length.  These were the results of wound drains.  Those scars were well healed and were very minimally depressed.  There was no significant loss of tissue except medial subcutaneous tissue.  The examiner noted that the scars were not cosmetically deforming or functionally significant.  Diagnosis was multiple surgical scars as described.  The examiner opined that these were healthy appearing scars without facial defects and would not be responsible for complaints of abdominal pain.  

A prepared statement from a VA physician dated in January 2006 indicates that the surgical scars were cosmetically deforming and extend over 12 square inches.  The scars were painful and caused limited motion.  

VA examination in May 2006 noted the presence of well-healed, old surgical scars.  There was one transverse abdominal scar just above the umbilicus measuring 38 cm.  There was a scar in the right lower quadrant measuring 14 cm and just below that there was another scar measuring 6 cm.  All scars were slightly depressed.  

On VA examination in November 2007, the Veteran reported painful scar tissue which limits his motion when bending over and hurts when turning side to side.  Examination of the skin showed scars at the right lower quadrant of the abdomen/suprapubic measuring about 3 cm by 1 cm (depressed), 2.5 cm by 1 cm, and 14 cm by .25 cm.  There was also a scar located horizontally across the abdomen just above the umbilicus which was depressed measuring about 39 cm by 1.5 cm.  There was tenderness and adherence with all scars, but no disfigurement, ulceration, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  The examiner noted that the scars limit range of motion in flexion, extension, side bending and rotation of the spine, but that the Veteran also had back problems so the degree of limitation due to scars was purely speculation.  

On review, the scars have been variously described on examinations.  The overall evidence, however, shows that there are 4 scars.  Two surgical scars and two smaller scars consistent with wound drains.  

The Board acknowledges the Veteran's contentions that separate 10 percent evaluations should be assigned for each scar pursuant to Diagnostic Code 7804.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The "critical element" of whether separate disability ratings are permitted is whether the symptomatology of each rating is "distinct and separate."  See Esteban, supra, at 262; see also Cullen v. Shinseki, 24 Vet. App. 74, 83 (2010).  Even assuming for the sake of argument that a number of scar disabilities exist, the symptomatology associated therewith, principally pain and limited motion, is identical.  There is no indication in the medical records that the scar disabilities require separate methods of treatment.  In essence, there is one scar disability, and to rate the scar disability as four separate disabilities would amount to prohibited pyramiding under 38 C.F.R. § 4.14.  The Board declines to do so.

Regarding Diagnostic Code 7801, the Board acknowledges that there is conflicting evidence regarding whether the scarring is productive of limited motion.  Further, the scars have been variously described and it is unclear whether all of the scars are associated with soft tissue damage as contemplated by the regulation.  Notwithstanding, considering the Veteran's complaints of pain and limited function, as well as the area of scarring involved, the Board finds that the disability picture associated with the appendectomy scars more nearly approximated a 20 percent evaluation under Diagnostic Code 7801.  To the extent there was any limitation of motion related to the scars prior to October 23, 2008, it is considered in the 20 percent evaluation granted herein.  

	ii. For the period beginning on and after October 23, 2008

As noted, the rating criteria pertaining to the skin were amended effective October 23, 2008.  A veteran who VA rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008, can request review under the amended codes, irrespective of whether the disability had increased since the last review.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  38 C.F.R. § 4.118 (2010).

On review, it does not appear that the Veteran specifically requested review under the revised criteria.  Notwithstanding, the RO granted an increase based on the revised Diagnostic Code 7804 and as such, the Board will consider whether an evaluation greater than 20 percent is warranted under such criteria.  

Unstable or painful scars are evaluated as follows: five or more scars that are unstable or painful (30 percent); three or four scars that are unstable or painful (20 percent); one or two scars that are unstable or painful (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  Scars evaluated under Diagnostic Codes 7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable.  Id. at Note (3).  

Under the revised Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear are evaluated as: area or areas of 144 square inches (929 sq. cm) or greater (40 percent); area or areas of at least 72 square inches (465 sq. cm) but less than 144 square inches (929 sq. cm) (30 percent); area or areas of at least 12 square inches (77 sq. cm) but less than 72 square inches (465 sq. cm) (20 percent); and area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm) (10 percent).  

Under the revised Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear are evaluated as: area or areas of 144 square inches (929 sq. cm) or greater (10 percent).  

Under the revised Diagnostic Code 7805, any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).  

On VA examination in October 2009, the Veteran reported that the scars are painful and itch.  He denied any tingling, burning or numbness of the scars.  He reported that he was limited in his routine daily activities and has pain with bending.  Objectively, four scars were noted.  Scar number 1 was a curvilinear scar extending transversely across the abdomen and was 37 cm by 2 cm.  The scar was well-healed and non-tender to palpation, although the Veteran reported dyesthesia.  There was depression of the scar with some underlying loss of fat and adherence to the underlying subcutaneous tissue, without retraction.  Scar number 2 was a transverse slightly oblique scar located in the right lower quadrant.  It was 13 cm by .5 cm and depressed approximately .3 cm with loss of subcutaneous fat.  The Veteran reported numbness and hyperalgesia to palpation of the scar.  He also demonstrated guarding movement to palpation.  Scar numbers 3 and 4 were two transverse incisions distal to the second scar, one was 2 cm in length and the other 1.5 cm.  These were consistent with Penrose drains reported in the service treatment records.  The scars were minimally depressed.  There was hyperalgesia to palpation of the scar.  

The examiner remarked that in general, the scars did not show evidence of facial weakness or hernia and there was no significant loss of tissue except for medial subcutaneous tissue and that the scars were not cosmetically deforming or functionally limiting and that they posed no limitation of motion.  The skin adjacent to the scars was healthy.  The skin texture was normal over the scar and the scars were not unstable.  The examiner stated that the residuals of the Veteran's surgical scars would include subjective abdominal pain and scar hypersensitivity.  

On review and as discussed above, there is no evidence of five or more unstable or painful scars.  There is also no evidence that the scars are both unstable and painful.  Thus, an evaluation greater than 20 percent is not warranted under the revised Diagnostic Code 7804.  The Board also does not find any basis for assigning an additional evaluation under the revised Diagnostic Codes 7801, 7802, or 7805.    

As noted, the Veteran contends that the residuals of his in-service surgeries encompass more than external scarring.  Thus, for the entirety of the appeal period, the Board has considered whether additional separate evaluations are warranted.  See 38 C.F.R. § 4.14 (2010); see also Esteban, supra.  

VAMC records reference the possibility of internal adhesions.  The Veteran was scheduled for a diagnostic laparoscopy, lysis of adhesions, and scar revision in October 2004, but it appears this was canceled and there is no indication that it was ever accomplished.  The October 2009 examiner specifically addressed whether there was any internal scarring and stated that she would be unable to comment without resorting to speculation, as the question could only be answered with surgical intervention.  As there is a clear explanation as to why no definitive opinion could be given, the Board may rely on this conclusion for rating purposes.  See Jones v. Shinseki, 23 Vet. App. 382, 290 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  The Board also observes that x-rays of the abdomen and other diagnostic testing throughout the appeal period have failed to show any bowel obstructions, masses, or other inflammatory processes.  The Board acknowledges the Veteran's contentions and notes that while he is competent to describe his external scarring and abdominal pain, he is not competent to diagnose any internal scarring.  See Jandreau, supra.  On review, the overall competent medical evidence does not support a finding of internal scarring or adhesions and a separate evaluation based on same is not warranted.  

The Board has also considered whether a separate evaluation is warranted based on neuropathy.  VAMC records include a diagnosis of right ilioinguinal neuropathy secondary to ruptured appendectomy scar and the Veteran has undergone scar infiltration and right ilioinguinal nerve blocks.  The October 2009 VA examination indicated that there was no peripheral neuropathy.  Regardless, the record is negative for objective evidence of severe neuritis or neuralgia of the ilioinguinal nerve and as such, a separate compensable evaluation is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8530, 8630, and 8730 (2010).  

At no time during the appeal period have the Veteran's appendectomy scars been more than 20 percent disabling and staged ratings are not for application.  Fenderson.  

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1) (2010), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed above, the rating criteria for the Veteran's service-connected appendectomy scars reasonably describes the Veteran's disability level and symptomatology.  Thus, as the disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is required.  Id.

Further, the Board acknowledges the Court's recent holding that a request for a total disability rating based on individual unemployability (TDIU) is not a separate claim for benefits but, rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran is currently unemployed and is receiving SSA disability benefits.  Notwithstanding, evidence of record shows that the Veteran has numerous disabilities, many of which are not service-connected, and the overall evidence does not support a finding of unemployability solely due to service-connected disabilities.  On VA examination in October 2009, the Veteran reported that he was receiving disability benefits and that the scar was not the functionally limiting factor, although he did have problems picking things up off the floor due to abdominal pain.  Consequently, the Board finds that consideration of a TDIU claim is not appropriate at this time.


ORDER

Entitlement to service connection for a gallbladder disorder is denied.  

For the period prior to October 23, 2008, a 20 percent evaluation, and no more, is granted for appendectomy scars, subject to the laws and regulations governing the award of monetary benefits.  

For the period beginning on and after October 23, 2008, an evaluation greater than 20 percent for appendectomy scars is denied.


REMAND

In April 2000, the RO denied entitlement to service connection for a stomach infection, essentially based on a finding that the claim was not well-grounded as there was no evidence of chronic disability related to military service.  The Veteran did not appeal this decision and it is final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

In September 2003, the Veteran requested to reopen his claim.  In September 2004, the RO determined that new and material evidence had not been submitted to reopen the claim.  The Veteran disagreed with this decision and subsequently perfected this appeal.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).  Regulations currently in effect, however, provide that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c) (2010).

Pursuant to the Board's January 2009 remand, additional service records were associated with the claims file.  Specifically, the inpatient clinical records from Winn Army Community Hospital pertaining to the Veteran's hospitalizations during the period from March to July 1978.  These records include information regarding the Veteran's appendiceal abscess and the operations performed.  These records are relevant to the claim of entitlement to service connection for residuals of a stomach infection and although they were in existence at the time of the initial denial, had not been obtained.  Thus, the claim should be considered on its merits.

On review, the RO adjudicated this claim to consider whether new and material evidence had been submitted sufficient to reopen the claim.  The RO has not developed or adjudicated this claim on the merits.  In order to avoid any prejudice to the Veteran, the claim must be remanded for initial consideration by the Agency of Original Jurisdiction.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Accordingly, this remaining issue is REMANDED for the following action:

1.  Send the Veteran a VCAA letter that addresses the claim of entitlement to service connection for residuals of a stomach infection.  

2.  Upon completion of the foregoing, and any additional development deemed appropriate, adjudicate, on a 
de novo basis, the issue of entitlement to service connection for residuals of a stomach infection.  All evidence and all applicable laws and regulations should be considered.  In making this determination, it should be noted that the Veteran is currently service-connected for appendectomy scars, as residuals of the claimed infection.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


